Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 85-94, drawn to a composition comprising one or more natural products selected from the group consisting of compounds that can be isolated from plants of the genera Withania present within the concentration range of 3-350 nM; one or more omega-3 fatty acids present within the concentration range of 1340 nM - 85 uM, and:
(i)    an extract of turmeric (from plants of Curcuma longa) present within the concentration range of 99 nM - 21 pM; or
(ii)    an extract of pepper (from plants of Piper nigrum) present within the concentration range of 135 nM - 410 uM; or
(iii)    an extract of turmeric (from plants of Curcuma longa) present within the concentration range of 99 nM - 21 pM, and an extract of pepper (from plants of Piper nigrum) present within the concentration range of 135 nM - 410 pM;
wherein the combination of one or more omega-3 fatty acids, and extracts from Withania, turmeric and/or pepper is a synergistic combination, wherein the synergistic combination is within a low' dose range of up to Fa 0.65.

Group II, claim(s) 95-96, drawn to a method of protecting a subject from sterile inflammation, the method comprising administering to the subject a therapeutically effective amount of a composition of claim 85.


	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Barnett, III (US 2014/0287071 A1) teaches the technical feature of: A veterinary supplement comprising at least about 50 mg milk thistle extract, at least about 33.33 mg Ashwagandha extract (thus the claimed genera Withania), at least about 16.67 mg green tea extract, at least about 33.33 mg B. monniera extract, at least about 16.67 mg Turmeric extract (thus the claimed extract of turmeric), at least about 200 mg omega-3 fatty acids (thus the claimed one or more omega-3 fatty acic), and at least about 125 mg of collagen (see claim 12), and it is obvious to adjust the concentrations of the three claimed amount so as to achieve synergistic effect , therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In 
          
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655